Case 1:18-cr-20668-DMM Document 569 Entered on FLSD Docket 04/14/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-20668-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

         Plaintiff,

         vs.

  EMANUEL GEORGE DASKOS,

         Defendant,
                                               /

        ORDER ON DEFENDANT’S MOTION TO APPORTION AND CLARIFY
      RESTITUTION OBLIGATIONS AND TO QUASH WRITS OF GARNISHMENT

         THIS CAUSE came before the Court upon Defendant’s Motion to Apportion and Clarify
  Restitution Obligations and to Quash Writs of Garnishment (D.E. 564).            After reviewing
  Defendant’s motion and the Government’s response (D.E. 567), it is
         ORDERED AND ADJUDGED that the Defendant’s Motion to Quash Writs of
  Garnishment (D.E. 564) is DENIED. The Clerk of the Court shall disburse all payments by
  Defendant, Emanuel George Daskos to Parkell. Defendant Byramji Moneck Javat’s obligation to
  Parkell is joint and several to Defendant Daskos. It is further
         ORDERED that the proceedings with regard to Ameriprise Financial Services, Inc. are
  stayed for fourteen (14) days to allow negotiations to continue.
         DONE AND ORDERED in chambers at West Palm Beach, Florida this 14th day of
  April, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge

  cc: All Counsel of record
